DETAILED ACTION
This office action is in response to the amendment filed January 18, 2021.  
Claims 1-21 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed January 18, 2021 have been fully considered but they are not persuasive. In remarks of January 18, 2021, Pages 7-11, applicant argues that Garrett does not anticipate the amended claims. The Examiner respectfully disagrees:
Specifically, Garrett teaches a system where various types of performance data are observed and collected, (i.e. “collecting information”) e.g. in ¶¶19,49-53, Fig. 4, 415, Fig. 4. These data are analyzed and used to create a model (e.g. 424 Fig. 4) for optimizing selected performance metrics i.e (“performance result”) as in 428 Fig. 4, e.g. ¶47, which in turn are used to identify configuration parameters (claimed “set of parameters”) which impact the performance metric and optimized these settings “as correlated to the performance result.” To further illustrate the point, Compare for example Garrett’s process of figure 4 and applicant’s claimed process as illustrated in instant Fig. 4 of the Specification. Both use various observed data (e.g. Garrett ¶¶19,49-53 and Spec. ¶66) to tune a mathematical model and correlate parameters to . 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Amended independent claims 1, 8 and 15 include the newly added claim limitation “wherein the collected information is external to and analyzed independently of the performance result” and “responsive to independently analyzing the collected information and the performance result,” but applicant’s specification does not provide support for such an amendment. Nowhere in applicant’s specification is there support, nor do applicant’s 
Applicant’s dependent claims incorporate these new limitation by dependency and are therefore rejected on the same basis.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,5-9,12-16, and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Garrett” (US PG Publication 2013/0080761). 


Regarding these claims Garrett teaches: 
1. A method for program optimization, by a processor, comprising: 
compiling a program with respect to a performance result utilizing a set of parameters; (See Compiler 139, Fig. 1, 238, Fig. 2 and See e.g. Garrett ¶83 “In some embodiments, the dynamic configuration manager 136 may input configuration parameters to a compiler 138, which may change the manner in which the application 140 may be processed.  In such embodiments, the application 140 may be recompiled or compiled with a specific set of parameters that may be more optimal than a set of default parameters.”)

collecting information associated with the compiling of the program, wherein the collected information is external to and analyzed independently of the performance result; (See e.g. 222, 224, Fig. 2, ¶¶97-98 “The instrumentation system 220 may be a set of functions that are incorporated into the execution environment 218 and may generate or retrieve operational and performance data.  A profiler 222 may monitor execution environment operations to measure or detect operational or performance data.  A data gatherer 224 may collect data from various sources and transmit the data to a data collection agent 226. The data collection agent 226 may collect and prepare data for storage as performance data 228.  In some cases, the data collection agent 226 may prepare the data by aggregating, sampling, summarizing, or other operations.  Such operations may be performed prior to storage, in which case the raw data may be discarded.  In some cases, the raw data and summarized data may both be stored as performance data 228. ” Further regarding the types of data collected see e.g. ¶¶19, 49-54)

 responsive to independently analyzing the collected information and the performance result, correlating data points of the collected information to specific parameters of the set of parameters influencing the performance result,  (See ¶40 “The data may be any observed data about the execution environment behavior.  In some cases, the raw data may be aggregated, summarized, synthesized, or otherwise processed prior to analysis.  The collected data may be performance related parameters, as well as current configuration settings or  other input parameters.  In many cases, large amounts of raw data may be collected, then analyzed to identify those parameters that may be related to desired performance metrics.” See further Fig. 4, ¶¶106-116)

and changing the set of parameters based on the collected information  as correlated to the performance result.  (See Compiler 139, Fig. 1, 238, Fig. 2 and See e.g. Garrett ¶83 “In some embodiments, the dynamic configuration manager 136 may input configuration parameters to a compiler 138, which may change the manner in which the application 140 may be processed.  In such embodiments, the application 140 may be recompiled or compiled with a specific set of parameters that may be more optimal than a set of default parameters.” See further 236, Fig. 2 and ¶100 “A configuration manager 236 may update the configuration of the execution environment 218.  The configuration manager 236 may change the execution environment 218 by changing algorithms used by the execution environment and by changing parameters used by various algorithms.  The configuration manager 236 may store various configurations 237 that may be implemented in different circumstances.” See further 434-440, Fig, 4, ¶¶106-116)


2. The method of claim 1, wherein the collected information includes at least one of compiler information and runtime information.  (See e.g. 222, 224, Fig. 2, ¶¶97-98 “The instrumentation system 220 may be a set of functions that are incorporated into the execution environment 218 and may generate or retrieve operational and performance data.  A profiler 222 may monitor execution environment operations to measure or detect operational or performance data.  A data gatherer 224 may collect data from various sources and transmit the data to a data collection agent 226. The data collection agent 226 may collect and prepare data for storage as performance data 228.  In some cases, the data collection agent 226 may prepare the data by aggregating, sampling, summarizing, or other operations.  Such operations may be performed prior to storage, in which case the raw data may be discarded.  In some cases, the raw data and summarized data may both be stored as performance data 228. ”)


5. The method of claim 1, wherein the changing of the set of parameters is based on the collected information and the performance result.  (See Compiler 139, Fig. 1, 238, Fig. 2 and See e.g. Garrett ¶83 “In some embodiments, the dynamic configuration manager 136 may input configuration parameters to a compiler 138, which may change the manner in which the application 140 may be processed.  In such embodiments, the application 140 may be recompiled or compiled with a specific set of parameters that may be more optimal than a set of default parameters.” See further 236, Fig. 2 and ¶100 “A configuration manager 236 may update the configuration of the execution environment 218.  The configuration manager 236 may change the execution environment 218 by changing algorithms used by the execution environment and by changing parameters used by various algorithms.  The configuration manager 236 may store various configurations 237 that may be implemented in different circumstances.” See also e.g. ¶¶6,22)


6. The method of claim 5, further comprising:  P201 808893US0 133generating a first model relating the set of parameters to the collected information; (¶¶44-46, e.g. 44 “The execution environment may be modeled to mathematically represent the performance of an execution environment and its workload.  The model may have inputs representing the data collected as well as the configuration parameters of the execution environment, and the model may have outputs representing the performance data.  The model may be any type of model, including neural networks, regression models, or other mathematical models.  In some cases, multiple mathematical models may be created, tested, and scored.”)

 generating a second model relating the performance result to the collected information; (¶¶44-46, e.g. 44 “The execution environment may be modeled to mathematically represent the performance of an execution environment and its workload.  The model may have inputs representing the data collected as well as the configuration parameters of the execution environment, and the model may have outputs representing the performance data.  The model may be any type of model, including neural networks, regression models, or other mathematical models.  In some cases, multiple mathematical models may be created, tested, and scored.”)
and performing a space exploration in the collected information domain utilizing the first model and the second model, wherein the changing of the set of parameters is based on the space exploration.  (See e.g. ¶¶6,22, ¶17 “An execution environment may be managed and optimized by collecting performance and other observations, generating a mathematical model of the operations to determine an optimized configuration, then implementing the optimized configuration in the execution environment.  Such an execution environment may be optimized while executing various workloads, so that the overall system may be tuned to optimally execute a given workload.” See further experiment process of Fig. 7 exploring the experimental parameter changes to optimize for a given metric in e.g. ¶¶155-160)

7. The method of claim 1, further comprising compiling the program utilizing said changed set of parameters. (See Compiler 139, Fig. 1, 238, Fig. 2 and See e.g. Garrett ¶83 “In some embodiments, the dynamic configuration manager 136 may input configuration parameters to a compiler 138, which may change the manner in which the application 140 may be processed.  In such embodiments, the application 140 may be recompiled or compiled with a specific set of parameters that may be more optimal than a set of default parameters.”)


Claims 8,9, and 12-14 are rejected on the same basis as claims 1,2, and 5-7 above. 

Claims 15, 16, and 19-21 are rejected on the same basis as claims 1,2, and 5-7 above. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over “Garrett” (US PG Publication 2013/0080761) in view of “Bellow” (US PG Publication 2012/0198469). 


Regarding the limitations of claim 3, Garrett teaches the limitations of claims 1 and 2 but does not further teach, while Bellows teaches: 
(See Bellows Fig. 3, ¶¶25-27 “During compilation, compilation attributes of the function are collected, for example, by the compiler, as depicted in block 320.  The compiler can also collected attributes of the function after compilation.  Certain function details can be determined as part of the function compilation.  The compiler can track and report static information pertaining to the behavior of the compiled function.  Attributes such as branch behavior, instruction type counts and register usage are collected.  In addition, statically allocated memory information are also available… Compiler analysis and statistics can be utilized to determine the maximum threading level allowed for a function… This decision is made based on weighing of the compiler collected instruction type counts against known contentious execution units for the current threading level.”) 
In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Garrett and Bellows as each is directed to optimizing the execution of compiled applications based on collected information and Bellows recognized “the performance of the above-mentioned multi-processor computer system can be enhanced is to have multiple hardware hreads executing on each processor where each thread processes a different workload or a different portion of one or more workloads...” (¶5) and provides a system for such an improvement. 



Claims 10 and 17 are rejected on the same basis as claim 3 above. 

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over “Garrett” (US PG Publication 2013/0080761) in view of “Chen” (US PG publication 2003/005423). 


Regarding the limitations of claim 4, Garrett teaches the limitations of claims 1 and 2 but does not further teach, while Chen teaches: 
4. The method of claim 2, wherein the collected information includes runtime information, and wherein the runtime information is associated with at least one of cache misses and I/O throughput.  (Chen ¶27 “Under one embodiment, the software component can choose types of events to be monitored by the hardware component.  Under a particular embodiment, the events that are monitored include events that are associated with specific instructions and events that are global to the instruction pipeline.  The hardware component includes a set of monitor control vectors that are programmed by the software component.  The hardware monitor control vectors then control which events are monitored at what times.  For example, based on selections made by the software component, a monitor control vector may direct that I-cache (instruction cache) miss events be monitored.  Further, the monitor control vector may direct that the events be captured on a statistical sampling basis, such as capturing I-cache miss events every 1000 I-cache misses.” See further Optimization method of Fig. 1). 
In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Garrett and Chen as each is directed to optimizing compilation of software based on monitored information and Chen recognized “Once the execution profile reaches a predetermined threshold, a frequently executed region of the program may be selected for optimization and be translated into a more efficient form.”(¶7). 

Claims 11 and 18 are rejected on the same basis as claim 4 above. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642.  The examiner can normally be reached on Monday-Friday, 9am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






MJB
5/17/2021
/MATTHEW J BROPHY/Primary Examiner, Art Unit 2191